DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated March 31, 2022.  Claims 1, 2 and 4-10 are presently pending and are presented for examination.

Claim Objection
Claims 1, 2 and 4-10 are objected to for the recitation of “…who gets off a vehicle next…” and “at which the user gets off the vehicle” as the recitation merely comprises intended use of the invention as to particular situations and/or riders. 

Claim 6 recites “…in a case where the user gets off the vehicle during a predetermined period of time” is objected to for attempting to define the claim through intended use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

At the onset, with respect to the subject matter of the present application, the Office notes applicable USPTO guidelines that is codified in the 2019 Revised Patent Subject Matter Eligibility Guidance (herein after 2019 analysis) and expanded upon in MPEP 2106, wherein steps 1, 2A (prongs one and two), and 2B are provided for analyzing eligible subject matter.  

With respect to step 1, the Office notes that, currently, claim 1 is directed towards a device, claim 8 is directed towards a method, claim 9 is directed towards a computer program configured for causing a processor to perform certain functions, and claim 10 is directed towards a device.  Accordingly, at the present time, independent claims 1, 8, 9 and 10 satisfy step 1 of the 2019 analysis.

According to step 2A, prong 1, a determination must be made as to whether the claim(s) recite an abstract idea, law of nature, or natural phenomenon, and if such condition exist whether the claims are integrated into a practical application.  In looking at the present claims, claim 1, and similarly with respect to claims 8, 9 and 10, recites i) specifying a sitting position of a user, ii) determining a stopping position of a vehicle, iii) select one of a first door or second door where a user gets off, and iv) determining a stopping position.  With reference to specifying a sitting position of a user, this feature can fairly be interpreted as organizing human activity, accordingly to MPEP 2106.04(a).  With reference to claim 1, specifying a sitting position of a user, this feature can fairly be interpreted as organizing human activity, accordingly to MPEP 2106.04(a).  With reference to determining a stopping position of the vehicle, this feature can fairly be interpreted as a mental process, accordingly to MPEP 2106.04(a).  With reference to selecting one of a first door or second door at which a user gets off, this feature can fairly be interpreted as a mental process or as organizing human activity, accordingly to MPEP 2106.04(a).  With reference to determining a stopping position, this feature can fairly be interpreted as a mental process, accordingly to MPEP 2106.04(a).

Claim 2 further recites a storage unit, which is nothing more than a generic component of a computer.  Claim 2 further recites registering and specifying a sitting position of a user, which is nothing more than a mental process or human activity, which may or may not be enhanced with computer.

Claim 4 further recites that the processor determines a stopping position which does not inhibit user exit of the vehicle.  Again, this is nothing more than a mental process or human activity, which may or may not be enhanced with computer.

Claim 5 further recites that the processor determines a stopping position based upon map data.  Again, this is nothing more than a mental process or human activity, which may or may not be enhanced with computer.

Claim 6 further recites that the processor determines a stopping position based upon lighting location indicated by a map.  Again, this is nothing more than a mental process or human activity, which may or may not be enhanced with computer.

Claim 7 further recites that the processor determines a stopping position based upon traffic volume.  Again, this is nothing more than a mental process or human activity, which may or may not be enhanced with computer.

With respect to step 2A, prong 2, none of the forgoing feature are integrated into a practical application as each feature of the claims merely recite mental process and/or human activity of individuals.  Nothing in the claims controls or modifies the operation of a device.  Instead, the claims merely dictate how an individual should think or act. In the alternative, with respect to improving computer function, nowhere in the Specification or in the claims does it indicate how the features of the invention would improve function of a corresponding computer. 

With respect to step 2B, nothing in the forgoing claims recites additional elementals that amount to an inventive concept than that recited judicial exception.  For example, the independent claims merely require observation and interaction with a rider of a vehicle so that a user is best situated to exit a vehicle at a subsequent stop and the vehicle is positioned so as to limit harm to a rider in exiting the vehicle.  Such concepts have been well observed and applied over time for the purpose of minimizing dangers to riders of a vehicle. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 4-10  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8-10 recites “specify a sitting position of a user”, or “specify a sitting position on which a user who gets off the vehicle next”; however, nowhere in the specification does it define what comprises “specify” nor does it provide any examples of what would comprise an “specify”.  

Claim 1, and similarly with respect to claims 8-10, recites that “a stopping position of the vehicle” is “based on the sitting position of the user” and then later in the claims recites that “the stopping position [is] based on a position of the selected door”.  However, the Written description fails to support “the stopping position being based on a position of the select door”, but instead appears only to support the stopping position being based upon a sitting position of the user”.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 4-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, and similarly with respect to claims 8-10, recites a first door and a second door.  However, it is unclear what comprises the first door and the second.  For example, with reference to Figs. 6 and 7, it is unclear whether the first and second door are of the same side of the vehicle, different sides of the vehicle, different rows of the vehicle, or otherwise. 

Claim 1, and similarly with respect to claims 8-10, recites that “a stopping position of the vehicle” is “based on the sitting position of the user” and then later in the claims recites that “the stopping position [is] based on a position of the selected door”.  However, notwithstanding lack of support in the written description, the alternate description of what the stopping position is being based upon renders the claim unclear as to what “the stopping position” is actually based upon.

The term/phrase “a stopping position” in claims 1, 8-10, and “a destination” and “a boarding place” in claim 2, are relative terms which renders the claims indefinite. The term/phrase “a stopping position” and “a destination” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no support within the Specification to distinguish “a stopping position” from “a destination”.

The term “inhibiting” in claim 4 is relative terms which renders the claims indefinite. The term “inhibiting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The  phrase “within a certain area” in claims 4-7 is relative phrase which renders the claims indefinite. The phrase “within a certain area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0039387, to Umetani.

As per claim 1, and similarly with respect to claims 8 and 9, Umetani discloses a stopping position control device comprising: a processor configured to specify a sitting position of a user who gets off a vehicle next (e.g. see paras. 0193-0195, wherein an autonomous vehicle includes a seat assignment creating unit 102 which assigns seats for all individuals of the vehicle including an individual who is next to exit the vehicle; and see para. 0136, wherein upon arrival to a destination the rider of the vehicle who is to exit the vehicle next is moved to a door of the vehicle), the vehicle being subjected to automatic driving control (e.g. see para. 0066, wherein the vehicle is configured for automatic operation without a driver) and the vehicle including a first door and a second door (e.g. see para. 0105, wherein separate entrance and exit exists); determine a stopping position of the vehicle, at which the user gets off the vehicle (e.g. see paragraph 0040, wherein once the vehicle arrives at a get-off position, the seat correlating to the person to get-off of the vehicle is moved to the exit of the vehicle (i.e. a stopping position of the vehicle is determined at which a user gets off of the vehicle), based on the sitting position of the user (e.g. with respect to the stopping position of the vehicle being based upon a sitting position of a user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of the persons being transported by the vehicle, as such, the stopping position of the vehicle is based upon a user being in a particular assigned seat and order (i.e. sitting position), which is further exemplified by the rotational seat movement shown in Fig. 4 and that upon arrival at a get-off location that seat in which a person is to exit the vehicle is moved to the vehicle entrance/exit 293); select, based on the sitting position of the user, one of the first door and the second door at which the user gets off the vehicle (e.g. see paragraph 0105, wherein separate entrance and exit exists, which satisfies selecting…one of the first door and the second door which the user gets off the vehicle, which would be the exit door; with respect to the selection of a door being based upon the sitting position of the user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of persons being transported by the vehicle, as such, the selected door for exiting the vehicle is based upon a user being in a particular assigned seat, namely next to the exit door (also see Fig. 4, which illustrates rotational seat movement, wherein upon arrival at a get-off location a seat in which a person is to exit the vehicle is moved towards the vehicle entrance/exit 293); and determine the stopping position based on a position of the selected door (e.g. see paragraph 0105, wherein separate entrance and exit exists, as such, the stopping position would be based upon the location (or position) of the exit door).

As per claim 2, Umetani discloses the features of claim 1, and further discloses further comprising: a storage unit configured to store information about a boarding place at which the user gets on the vehicle and a destination at which the user gets off the vehicle (e.g. see Fig. 2 and paragraph 0070, wherein information of a plurality of riders are stored including boarding position and destination of the riders); wherein the processor is further configured to: register a sitting position that enters a seated state when the user gets on the vehicle at the boarding place of the user in the storage unit in association with the destination of the user; and specify, as the sitting position of the user who gets off the vehicle at the destination of the user, the sitting position that is registered in the storage unit in association with the destination of the user (e.g. see Figs. 5, 11 and 12, and paragraphs 192-196, wherein an operator assign position information for the riders which is stored in the seating information storage unit).

As per claim 4, Umetani, discloses the features of claim 1, and further discloses wherein the processor is further configured to determine, as the stopping position, a position at which no obstacle inhibiting the user from getting off the vehicle through the selected door is present within a certain area outward of the selected door of the vehicle (e.g. see Fig. 9 and paragraph 0155, wherein the method includes traveling to a get-off position; the Office further notes that the selection of a “get-off position” indicates that the rider would be free of obstruction in leaving the vehicle).

As per claim 5, Umetani, discloses the features of claim 4, and further discloses wherein the processor is further configured to determine the stopping position based on map data including information about a position of the obstacle present within a certain area around a destination of the user (e.g. see Fig. 2 and paragraph 0077, wherein the system includes a tranpoort plan creating unit 101 that creates a route for the passanger and based upon the get-off position meaning that the system is configured to utilize map information to ensure the availability of egress from the vehicle meaning that any surrounding object would not prevent such egress).

As per claim 10, Umetani discloses a stopping position control device comprising: a processor configured to specify a sitting position of a user who gets off a vehicle next (e.g. see paras. 0193-0195, wherein an autonomous vehicle includes a seat assignment creating unit 102 which assigns seats for all individuals of the vehicle including an individual who is next to exit the vehicle; and see para. 0136, wherein upon arrival to a destination the rider of the vehicle who is to exit the vehicle next is moved to a door of the vehicle), the vehicle being subjected to automatic driving control (e.g. see para. 0066, wherein the vehicle is configured for automatic operation without a driver) and the vehicle including a first door and a second door (e.g. see paragraph 0105, wherein separate entrance and exit exists); determine a stopping position of the vehicle, at which the user gets on the vehicle (e.g. see paragraph 0040, wherein once the vehicle arrives at a get-off position, the seat correlating to the person to get-off of the vehicle is moved to the exit of the vehicle (i.e. a stopping position of the vehicle is determined at which a user gets off of the vehicle), based on to the sitting position of the user (e.g. with respect to the stopping position of the vehicle being based upon a sitting position of a user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of the persons being transported by the vehicle, as such, the stopping position of the vehicle is based upon a user being in a particular assigned seat and order (i.e. sitting position), which is further exemplified by the rotational seat movement shown in Fig. 4 and that upon arrival at a get-off location that seat in which a person is to exit the vehicle is moved to the vehicle entrance/exit 293); select, based on the sitting position of the user, one of the first door and the second door at which the user gets off the vehicle (e.g. see paragraph 0105, wherein separate entrance and exit exists, which satisfies selecting…one of the first door and the second door which the user gets off the vehicle, which would be the exit door; with respect to the selection of a door being based upon the sitting position of the user, Umetani discloses that in one configuration the processor of the vehicle further generates a boarding order (e.g. see paragraphs 0048-0052) and a get-off order (e.g. see paragraphs 0041-0042) of persons being transported by the vehicle, as such, the selected door for exiting the vehicle is based upon a user being in a particular assigned seat, namely next to the exit door (also see Fig. 4, which illustrates rotational seat movement, wherein upon arrival at a get-off location a seat in which a person is to exit the vehicle is moved towards the vehicle entrance/exit 293); and determine the stopping position based on a position of the selected door (e.g. see paragraph 0105, wherein separate entrance and exit exists, as such, the stopping position would be based upon the location (or position) of the exit door).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani, in view of U.S. Patent Publication No. 2018/0136656, to Rasmusson, JR. et al. (hereinafter Rasmusson).

As per claim 6, Umetani discloses the features of claim 1, but fails to disclose wherein the processor is further configured to determine, based on map data including information about a position of predetermined lighting equipment present within a certain area around a destination of the user, a position within a predetermined area around the position of the predetermined lighting equipment as the stopping position in a case where the user gets off the vehicle during a predetermined period of time.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and traffic volume of the pick-up and drop-off location (e.g. see paragraphs 0041 and 0045); the Office further notes that lighting and traffic volumes would be time dependent.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include analyzing lighting and traffic volumes of drop-off locations for the purpose of ensuring safety of an exiting rider.
 
As per claim 7, Umetani discloses the features of claim 1, but fails to disclose wherein the processor is further configured to determine, based on information about a traffic volume of a road within a certain area around a destination of the user which is received from a traffic information receiver, a position with a predetermined traffic volume or less as the stopping position.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and traffic volume of the pick-up and drop-off location (e.g. see paragraphs 0041 and 0045); the Office further notes that lighting and traffic volumes would be time dependent.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include analyzing lighting and traffic volumes of drop-off locations for the purpose of ensuring safety of an exiting rider.

Response to Arguments
Applicant has amended the independent claims to include the subject matter of previously pending claim 3.  In making this amendment, Applicant first asserts that “Umetani always has a single door”.  See the Response After Final, dated March 10, 2022, page 6.  However, Umetani is clear that the autonomous vehicle presented may have separate exit and entrance doors, as describe in the forgoing prior art rejection and in Umentani, para. 0105.  Applicant also presents arguments with respect to prior art references Gil and Webb.  However, upon further consideration of Umentani and application as Umentani as a sole reference used for the rejection of amended claims 1 and 8-10, these arguments are moot.  With particular reference to newly added independent claim features of “select, based on the sitting position of the user, one of the first door and the second door at which the user gets off the vehicle; and determine the stopping position based on the position of the selected door”, as indicated in the revised rejection, Umentani discloses an entrance door and an exit door and controls the autonomous vehicle to stop at a position corresponding to the rider who is moved to the exit door (i.e. one of the two doors for which a driver exits the vehicle, based upon the location of the user). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669